Citation Nr: 0610193	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a higher combined service-connected 
disability rating, based on the assertion that a service-
connected scar was omitted from a November 2003 rating 
decision.

2.  Entitlement to a higher (compensable) initial rating for 
service-connected scars of the lumbar spine.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO in Togus, Maine 
that, in pertinent part, granted service connection and a 10 
percent rating for a residual scar of a low anterior left 
lateral incision, and granted service connection and a 0 
percent rating for scars of the lumbar spine.  This case also 
comes to the Board from a November 2003 decision by the RO in 
Buffalo, New York, which recharacterized the former issue as 
a tender abdominal scar from a low anterior left lateral 
incision and confirmed and continued the 10 percent rating 
for this disability.

The issue of entitlement to a higher rating for scars of the 
lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was established for a single abdominal 
scar, rated 10 percent disabling, in a July 2003 rating 
decision.

2.  A November 2003 rating decision did not grant service 
connection for a second abdominal scar, but merely 
recharacterized the established service-connected disability 
and changed the diagnostic code assigned.

3.  The veteran has only one service-connected abdominal 
scar.

CONCLUSION OF LAW

The requirements for a higher combined service-connected 
disability rating have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.25 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2002); 38 C.F.R. § 3.159 
(2005).  However, as will be explained below, the Board finds 
that to the extent any VCAA duties are legally applicable to 
the appeal of this claim, any duty to notify the veteran of 
the evidence needed to substantiate his claim or to assist 
him in developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is despositive of the claim"].

In the instant case, the pertinent facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the language of rating decisions in July 
2003 and November 2003.

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate this claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim before the Board at this time.  See 
Dela Cruz, supra; see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

In any event, the veteran has been provided with pertinent 
law and VA regulations in the statement of the case furnished 
to him in April 2004.  In addition, over the course of this 
appeal the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of this claim.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, there is no prejudice in rendering a 
decision on this issue.

Analysis

In a July 2003 rating decision, the RO granted service 
connection and a 10 percent rating for a disability 
characterized as "scar, residual of low anterior left 
lateral incision associated with status post lumbar 
diskectomy (claimed as pseudoarthrosis and 
spondylolisthesis)."  In the part of the decision which 
awarded service connection for this scar, the RO indicated 
that the scar in question was a tender abdominal scar.  The 
RO inappropriately rated this scar under Diagnostic Code 
7806, pertaining to dermatitis or eczema, rather than under a 
diagnostic code pertaining to scars.  The RO also granted 
service connection and a noncompensable rating for scars of 
the lumbar spine, and rated that disability under Diagnostic 
Code 7805.

In a September 2003 notice of disagreement, the veteran's 
representative stated, "Also the veteran has an 8" scar on 
his frontal area from the surgery which has not even been 
considered in his rating."

In a November 2003 deferred rating decision, the RO noted 
that the veteran had raised questions regarding service 
connection for a scar of the abdominal area, and instructed 
the rating official to "Send a letter to the veteran 
explaining that service connection with a 10 percent 
evaluation has been assigned for his tender abdominal scar, 
residual of bone graft left iliac crest."

In a November 2003 rating decision addressing a different 
issue, the RO recharacterized the veteran's service-connected 
abdominal scar as "tender scar, abdomen, residual of low 
anterior left lateral incision, status post bone graft left 
iliac crest associated with status post lumbar diskectomy for 
pseudoarthrosis and spondylolisthesis."  The RO carried 
forward the existing 10 percent rating for this scar but 
changed the diagnostic code to Diagnostic Code 7804, 
pertaining to superficial scars which are painful on 
examination.  

By a statement dated in December 2003, in reference to the 
November 2003 rating decision, the veteran's representative 
stated, "I believe a 10 percent evaluation was left off from 
the [November 2003] rating decision and would entitle the 
veteran to 80 percent combined service connected compensation 
rate."  He contended that the tender abdominal scar 
referenced in the November 2003 deferred rating decision was 
a new grant of service connection for a third scar.  He 
reiterated his assertions in subsequent statements.

By a letter to the veteran and his representative dated in 
February 2004, the RO informed him that in the November 2003 
rating decision, a change was made in the diagnostic code 
used for his service-connected tender abdominal scar, but 
that his 10 percent rating for this disability was unchanged 
since the prior decision.

It is clear from a review of the July 2003 and November 2003 
rating decisions, as well as the November 2003 deferred 
rating decision, that service connection has been in effect 
for a single abdominal scar since the July 2003 rating 
decision, and that the November 2003 deferred rating decision 
was not referring to a new grant of service connection for 
another abdominal scar, but was merely referring to the 
abdominal scar which was already service-connected.  

The veteran's service-connected disabilities include status 
post lumbar diskectomy (rated 60 percent), diabetes mellitus 
(rated 20 percent), a tender abdominal scar (rated 10 
percent), seizure disorder (rated 10 percent), status post 
diskectomy of the cervical spine (rated 0 percent), erectile 
dysfunction (rated 0 percent), and scars of the lumbar spine 
area (rated 0 percent), for a combined service-connected 
disability rating of 70 percent.  38 C.F.R. § 4.25 (2005).  
The veteran is also in receipt of special monthly 
compensation for loss of use of a creative organ.

It appears that this claim has arisen due to a simple 
misunderstanding by the veteran's representative.  The claims 
file does not show that the RO granted service connection for 
a third scar, and thus the veteran is not entitled to an 
additional 10 percent rating for another scar.  His combined 
service-connected disability rating therefore remains 
unchanged at 70 percent.  The Board finds that the RO has 
properly calculated the veteran's combined service-connected 
disability rating under 38 C.F.R. § 4.25.

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal as to this issue is denied.

The veteran is advised that if he believes he has additional 
scars which were incurred or aggravated in service, he may 
file a claim for service connection for such scars.

ORDER

Entitlement to a higher combined service-connected disability 
rating, based on the assertion that a service-connected scar 
was omitted from a November 2003 rating decision, is denied.

REMAND

With respect to the claim for a higher initial rating for 
service-connected scars of the lumbar spine, although further 
delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

Although the veteran has undergone several VA examinations, 
none of these examinations provides sufficient detail to 
evaluate the service-connected lumbar scars under the 
applicable rating criteria.  Hence another VA examination is 
required to evaluate the severity of the service-connected 
scars of the lumbar spine.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c), 4.2 (2005).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with claim for increase, the claim 
shall be denied.

In addition, governing law and regulations provide that the 
veteran must be notified of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate his claims.  As part of 
that notice, the RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2005).  Moreover, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the veteran has not received the 
specific notice prescribed by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, and Dingess, supra, with respect to the 
appeal for a higher initial rating for service-connected 
scars of the lumbar spine.   The RO should provide the 
veteran and his representative with such notice.  The veteran 
is advised that he may submit additional pertinent lay or 
medical evidence demonstrating that his service-connected 
lumbar scars are more disabling than currently evaluated.

Finally, governing case law provides that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should consider whether staged ratings may be 
applicable in this case.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for scars of the low 
back since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should provide the veteran 
with a VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), pertaining to the appeal for a 
higher initial rating for service-
connected scars of the lumbar spine.

The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, and the evidence needed 
to obtain a higher rating, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

3.  Thereafter, the RO should schedule 
the veteran for a VA skin examination to 
evaluate the current level of severity of 
the service-connected scars of the lumbar 
spine.  The claims file should be 
provided to and reviewed by the examiner, 
and the claims file should reflect that 
this was done.

The examiner should comment in detail 
upon these scars, including their length 
and width, as well as indicating whether 
the scars are deep (i.e., associated with 
underlying soft tissue damage) or 
superficial (i.e., not associated with 
underlying soft tissue damage), and 
should also indicate whether these scars 
are unstable or painful on examination, 
or whether the scars, in and of 
themselves, cause limited motion or 
function of the lumbar spine.

4.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


